Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Haraguchi (US 2017/0279025 A1) and Ding (Creation of Yb2O3 Nanoprecipitates Through an Oxidation Process in Bulk Yb-Filled Skutterudites).
With regards to claim 1, Haraguchi discloses skutterudite YbxCo4Sb12 crystalline grains which have a Yb2O3 particle at the interface boundary between grains (Abstract, [0042],[0092][0116]). Ding discloses crystalline YbxCo4Sb12 grains with Yb2O3 particles at the interface (Abstract, Conclusions). Ding discloses XRD analysis of the oxide formed at the interface and only notes the formation of Yb2O3 (pg. 384, right hand column to pg. 386, entire page). While Ding does disclose that the degree of oxidation is a variable that is optimizable (pg. 386, right hand column, Fig. 4), Ding does not disclose that a crystals having an atomic ratio of O to Yb of more than 0.4 and less than 1.5 is formed. With regards to claim 7, Haraguchi discloses weighing elemental metals and melting and mixing elemental metals, and preparing a ribbon and solidifying the ribbon by a rapid liquid cooling method ([0052][0070], melt spinning method will do a rapid cool), crushing while cooling ([0077]), and pressure sintering while heating the grains in an inert and oxygen atmosphere  ([0081]-[0087]). None of the prior teaches or suggest the claimed “an intergranular layer which is between the neighboring polycrystalline grains and includes crystals having an atomic ratio of O to Yb of more 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726